COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Elder and Bumgardner
Argued at Richmond, Virginia


WILLIAM JOHN BARTZ, JR.
                                         MEMORANDUM OPINION * BY
v.   Record No. 1374-98-2               JUDGE SAM W. COLEMAN III
                                              JUNE 29, 1999
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF SPOTSYLVANIA COUNTY
                 Dixon L. Foster, Judge Designate

          Elwood Earl Sanders, Jr., Appellate Defender
          (Public Defender Commission of Virginia, on
          briefs), for appellant.

          Robert H. Anderson, III, Assistant Attorney
          General (Mark L. Earley, Attorney General;
          Richard B. Campbell, Assistant Attorney
          General, on brief), for appellee.


     A jury convicted William J. Bartz, Jr., of rape, sodomy, and

abduction of CT, a thirteen-year-old girl.   The jury fixed his

sentences at ten years for rape, twenty years for abduction and

ten years for sodomy, which are to run consecutively.   On appeal,

Bartz contends that the trial court erred (1) in not setting aside

the verdicts because the testimony of the complaining witness was

inherently incredible, (2) in not allowing a defense witness to

testify about the complaining witness's bad reputation in the

community for truth and veracity, (3) in admitting hearsay


    *Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
evidence of the complaining witness's long-delayed prior

complaint, and (4) in instructing the jury that they could not run

sentences concurrently but the court could.    Finding no reversible

error, we affirm.

                             BACKGROUND

     "Where the sufficiency of the evidence is challenged after

conviction, it is our duty to consider it in the light most

favorable to the Commonwealth and give to it all reasonable

inferences fairly deducible therefrom."    Higginbotham v.

Commonwealth, 216 Va. 349, 352, 218 S.E.2d 534, 537 (1975).

     So viewed, the evidence proved that Bartz had resided with

CT's family since 1992 after CT's mother deserted the family.

CT's father worked from 3:00 p.m. to 11:00 p.m., during which time

Bartz watched CT and her brother until their father returned home.

One afternoon in the winter of 1992, when CT was thirteen, she

came home from school and encountered Bartz clad in only a tee

shirt and underpants.   After leaving and returning to the house

five minutes later, she again encountered Bartz standing at the

top of the stairway wearing nothing but his underpants and boots.

Bartz rapidly came down the stairs, grabbed CT by the hair, and

dragged her down another set of stairs to the basement laundry

room where he threw her against a freezer, and at knifepoint raped

and sodomized her.

     After Bartz left the laundry room, CT crawled to her father's

basement bedroom and got his handgun.     She then crawled to the

                               - 2 -
basement stairs waiting for Bartz to return.   When Bartz returned

to the top landing, CT shot at him but she did not believe she hit

him.   CT could not find evidence that the bullet had struck inside

the house.   However, she testified that the front door was open

and she could see the sky behind Bartz.

       In an effort to conceal the incident, CT cleaned the gun,

disposed of the spent cartridge, sprayed air freshener to cover

the gunpowder smell, and threw away the ripped clothing she had

been wearing when Bartz attacked her.   Although she bled profusely

for a day and a half, CT never sought medical treatment.   CT did

not tell her brother what had happened when he returned later that

day, but the following day she told him to lock all the doors and

windows and to watch for Bartz.   CT testified that she did not see

Bartz again but that he returned to the home to pick up his

personal belongings.   When CT's father asked about Bartz, she told

him that Bartz had found another place to live.

       CT told no one about the incident until one year later, after

having had a nightmare about Bartz raping her.    CT told her

cousin, who in turn told her own mother, who later reported it to

CT's estranged mother.   Two years after the attack, CT disclosed

some, but not all, of the details about the incident to her

father.   CT feared that if her father knew the truth he would

physically attack Bartz and get himself into trouble.   When CT

ultimately revealed aspects of the incident to her father, he

became very angry but agreed not to call the police.    Eventually,

                                - 3 -
CT's mother informed the police, and in December 1996, Bartz was

indicted for the crimes.

     In giving the police details about the offense, CT reported

that Bartz was circumcised, that he had a scar on his lower back,

and that he held the knife to her throat with his right hand.     At

trial Bartz conceded that he was circumcised, that he had a scar

on his back, and that he was right-handed.   Bartz told Officer

Smith that he was never shirtless or otherwise undressed around CT

or her brother.

     Karen Brown, a licensed clinical social worker, testified

that CT had symptoms consistent with post traumatic stress

disorder (PTSD) which is frequently associated with traumatic

sexual assault.   She noted that one of the four major symptoms of

PTSD is that "the individual would try very hard to avoid anything

that would have to do with the memory of [the trauma], and they

might do that by avoiding certain people or situations or telling

anyone about it."   She further testified that CT's symptoms were

inconsistent with having been caused by her mother's desertion of

the family.   She testified that frequently victims of traumatic

sexual assault are reluctant to disclose the incident.

          Often the victims are afraid that they're
          going to be hurt again or they are afraid
          that something will happen to their family
          if they tell. Often there's a sense of
          guilt or self-blame. A feeling of betrayal
          . . . if they were close to the person and
          [a] feeling that they can't trust anyone
          else. And just generally an avoidance of
          wanting to talk about it.

                               - 4 -
     Bartz denied the allegations and presented evidence that he

was too physically disabled to have committed the acts described

by CT.    CT testified that she never noticed any of Bartz's

physical limitations.   The evidence showed that despite Bartz's

alleged limitations, he could get in and out of his jeep which

had heightened suspension, he hunted, and he had started a

business clearing lots and cutting trees.

     Jerry Michael Davis testified for the defense, without

objection, that CT's reputation for truthfulness and veracity

was "not very good at all."   Bartz then called Melissa Davis.

The Commonwealth objected, and the defense proffered that she

would testify that CT's reputation in the community for

truthfulness and veracity was poor.     The following dialogue

ensued.

            [COMMONWEALTH]: Judge, it's not –- you know,
            I haven't objected up to this point.

            [THE COURT]: You didn't make any objection
            before, but I think it's a proper objection.

            [COMMONWEALTH]: You can't bring a witness's
            credibility –- you can't challenge a witness
            that way. It's not proper.

            [DEFENSE]: Well, I think it's proper or I
            wouldn't have done it. Now, if I've made a
            mistake, and the Court wants to overrule me,
            that's fine, but I certainly don't bring
            witnesses in here just for the heck of
            bringing witnesses in here. I think the
            court knows that.

            [COMMONWEALTH]: Character, general
            character evidence is only admissible
            regarding the defendant to bolster his


                                - 5 -
            character. You can't just -- you can't do
            that with a witness in a case.

            [DEFENSE]:   All right, I'll withdraw this
            witness.

            [COMMONWEALTH]:   Thank you.

            [THE COURT]: All right, you can step down.
            Next witness.

       Later, during sentencing deliberation, the jury asked a

question of the court:

            [JURY FOREMAN]: [D]oes [the sentence] have
            to be added together, twenty, plus five,
            plus five, plus five, or can it be
            concurrent, or do we have to concern
            ourselves with that?

            [THE COURT]: You don't have to concern
            yourselves with that. All you have to do is
            to –- I'll tell you this: That any sentence
            you impose, and I think probably I should
            tell you this, any sentence that you impose
            . . . will run . . . consecutively. They
            will not run concurrently. Now, the Court
            . . . does have a right to order that they
            run concurrently, but the jury does not.
            . . . So what you have to do is impose a
            sentence in each of the particular cases or
            whatever you think is appropriate for that
            particular offense, and those sentences that
            you bring back and present to the Court will
            . . . run consecutively. The Court has the
            right to change it, but the jury does not
            have the right to say that they run
            consecutively or concurrently.

The judge then asked if counsel had any questions or any

problems with his answer.     Both counsel responded that they did

not.




                                 - 6 -
                               ANALYSIS

          Credibility of the Complaining Witness's Testimony

     The decision of a trial court will not be disturbed unless

plainly wrong or without evidence to support it.       See Wright v.

Commonwealth, 224 Va. 502, 505, 297 S.E.2d 711, 713 (1982).

Where the uncorroborated testimony of a complaining witness is

"inherently incredible, or so contrary to human experience or to

usual human behavior as to render it unworthy of belief" then

the evidence is insufficient to sustain a verdict of guilty

beyond a reasonable doubt.    Willis & Bell v. Commonwealth, 218

Va. 560, 563, 238 S.E.2d 811, 812-13 (1977).     Bartz asks us to

find that CT's testimony was inherently incredible as a matter

of law.    We do not find CT's testimony incredible.

     "Determining the credibility of witnesses who give

conflicting accounts is within the exclusive province of the

jury, which has the unique opportunity to observe the demeanor

of the witnesses as they testify."      Lea v. Commonwealth, 16 Va.

App. 300, 304, 429 S.E.2d 477, 479 (1993).

            [O]ur examination of the evidence is
            confined to inquiring whether the jury was
            warranted, as reasonable [people], in
            finding the accused guilty under the
            applicable rules of law and not what action
            we might have taken as members of the jury.
            In testing the credibility and weight to be
            ascribed to the evidence, we must give trial
            courts and juries wide discretion to which a
            living record, as distinguished from a
            printed record, logically entitles them.



                                - 7 -
Bradley v. Commonwealth, 196 Va. 1126, 1135-36, 86 S.E.2d 828,

834 (1955).

     Where a complaining witness offers a credible explanation

for delay in reporting a sexual assault, his or her failure to

immediately report the offending incident does not render the

victim's testimony inherently incredible as a matter of law.

See Corvin v. Commonwealth, 13 Va. App. 296, 299, 411 S.E.2d

235, 237 (1991).    Here the record, in particular the explanation

of CT and the testimony of the expert witness, offered ample

justification for the reporting delay.   CT, a thirteen year old,

feared her father's reaction and feared Bartz's retaliation.

Additionally, the jury could have inferred from the expert

testimony that CT was reluctant to share her trauma with those

around her, as is common among sexual assault victims who suffer

from PTSD.    See, e.g., Woodard v. Commonwealth, 19 Va. App. 24,

28, 448 S.E.2d 328, 330 (1994) (finding a sexual assault

victim's delay in reporting her attack "consistent with the all

too common circumstances surrounding sexual assault on minors --

fear of being disbelieved by others and threat of further harm

by assailant").    In addition, we find that unwillingness on the

part of CT's family to report the incident has no bearing upon

CT's credibility.

     Bartz further claims that CT was not worthy of belief

because she gave inconsistent testimony.   At trial, CT testified

that Bartz's departing words were "Ouch, ouch" and "You shot

                                - 8 -
me."    Bartz claims that at the preliminary hearing she testified

he had said, "Have a nice life."    In fact, at the preliminary

hearing CT testified that Bartz stood at the top of the stairs

and said "Have a nice life," after which she stated that she

shot at him and he ran out the door yelling "You shot at me."

Contrary to Bartz's argument on appeal, this was not a material

inconsistency that calls into question the credibility of CT's

entire testimony.    Furthermore, the fact that CT had difficulty

recalling the date of the incident does not persuade us that CT

fabricated her testimony.    Neither the account of what occurred

nor the inconsistencies in CT's testimony render her testimony

inherently incredible.    Accordingly, we find the evidence

sufficient to support the jury's verdict.       See Fisher v.

Commonwealth, 228 Va. 296, 299, 321 S.E.2d 202, 204 (1984).

                         Impeachment Evidence

        Bartz contends the trial court erred by prohibiting the

defense from calling a witness to testify about CT's reputation

for truth and veracity.    We find no reversible error because the

trial judge did not prohibit the witness from testifying, rather

defense counsel withdrew the witness.

        The trial court did not rule that the witness could not

testify.    Prior to calling Melissa Davis, defense witness Jerry

Michael Davis testified, without objection, that CT's reputation

for truth and veracity in the community was, "not very good at

all."    When the defense called Melissa Davis and the

                                 - 9 -
Commonwealth objected, the defense proffered that she would also

testify that CT had a poor reputation for truth and veracity.

     Evidence by one qualified to so testify that a witness's

general reputation for truth and veracity in the community is

bad is a permissible form of impeaching the witness's

credibility.    See Clinebell v. Commonwealth, 235 Va. 319,

323-24, 368 S.E.2d 263, 265 (1988).      Although the trial judge

expressed a view that the foregoing method of impeaching a

witness was not proper, he did not rule that the witness could

not testify.   After some discussion between counsel and the

judge about the propriety of such impeachment evidence, defense

counsel capitulated in the judge's stated view and withdrew the

evidence.    Had defense counsel not capitulated, we can only

speculate to what extent the judge may have gone in researching

the issue.   The contemporaneous objection requirement of Rule

5A:18 requires that objections be specifically stated so trial

courts have the opportunity to maturely consider issues and

correct problems there rather than encourage unnecessary delays.

Here defense counsel, by withdrawing the witness, did not put

the judge in the position of ruling on the Commonwealth's

objection.   Accordingly, the trial judge did not make an

erroneous ruling.

                    Evidence of the Prior Complaint

     Bartz contends the trial court erred by admitting evidence

of CT's prior complaint made two years after the alleged sexual

                                - 10 -
assault.   Bartz objected to the evidence as hearsay.    He also

claims the court erred by admitting the evidence without

determining that a justifiable reason existed for the delay.

           Notwithstanding any other provision of law,
           in any prosecution for criminal sexual
           assault . . . the fact that the person
           injured made complaint of the offense
           recently after commission of the offense is
           admissible, not as independent evidence of
           the offense, but for the purpose of
           corroborating the testimony of the
           complaining witness.

Code § 19.2-268.2.   The Supreme Court and this Court have

recognized that it is neither uncommon nor without justification

for victims to delay reporting incidents of sexual assault.        See

Broaddus v. Commonwealth, 126 Va. 733, 748, 101 S.E. 321, 325-26

(1919); Willis & Bell, 218 Va. at 563, 238 S.E.2d at 812-13

(recognizing that there may be a credible explanation for such

delay); Terry v. Commonwealth, 24 Va. App. 627, 634, 484 S.E.2d

614, 617 (1997); Corvin, 13 Va. App. at 299, 411 S.E.2d at 237;

Woodard, 19 Va. App. at 28, 448 S.E.2d at 330.   Delayed

complaints of sexual assault are admissible for the purpose of

corroborating the testimony of a complaining witness where the

delay is credibly explained, or consistent with the

circumstances.   See Terry, 24 Va. App. at 635, 484 S.E.2d at

618; Woodard, 19 Va. App. at 27-28, 448 S.E.2d at 330.

     Whether the delay in reporting is sufficiently explained or

justifiable to admit the complaint into evidence is committed to

the sound discretion of the trial judge.   See Terry, 24 Va. App.

                              - 11 -
at 634-35, 484 S.E.2d at 617-18; Woodard, 19 Va. App. at 28, 448

S.E.2d at 330.       Here, CT explained her reasons for delaying in

reporting the incident to her father.       The trial judge did not

abuse his discretion in determining that CT's youth at the time

of the offense, the nature and circumstances of the offense, and

the reasons that CT gave for the delay were sufficient to

support the trial court's ruling.

                      Response to the Jury's Question

      Although he concedes that he did not preserve the issue for

appeal, Bartz asks us to reverse his conviction because the

trial judge instructed the jury that the court could run

sentences concurrently.      In support of his argument, Bartz cites

Coward v. Commonwealth, 164 Va. 639, 646, 178 S.E. 797, 799-80

(1935), in which the Supreme Court addressed whether a trial

court could instruct the jury about the effect of a good time

credit on their sentence.

           It is error for the court, by its
           instruction . . . to tell the jury that its
           sentence imposed and confirmed may be set
           aside or cut down by some other arm of the
           State.

                 *       *     *     *      *    *      *

           [I]t is plain error to tell the jury that
           under established rule and in the ordinary
           course of events such sentence as it may
           impose will not be suffered, but will be
           substantially diminished.

Id.   Although the Supreme Court has held it error to instruct

the jury on how their sentence might be reduced for good

                                   - 12 -
behavior credit, we have not considered whether a judge errs by

explaining that a jury may not direct that their recommended

sentences run concurrently but the judge may so order.

     Because we find that Bartz failed to make a contemporaneous

objection to the court's instruction to the jury, we are barred

by Rule 5A:18 from considering the merits of the question on

appeal.   From our review of the record, Bartz has shown no good

cause for failing to object, and it is not necessary that we

address the issue in order to attain the ends of justice.

Mounce v. Commonwealth, 4 Va. App. 433, 436, 357 S.E.2d 742, 744

(1987).

                            CONCLUSION

     In summary, we find the complaining witness's testimony was

not inherently incredible as a matter of law, the trial court

never prohibited defense witness Melissa Davis from testifying

about CT's reputation in the community for truth and veracity,

the trial court did not err in admitting as corroborative

evidence the victim's delayed complaint to her father, and we

are procedurally barred from addressing the propriety of the

trial court's instruction to the jury about consecutive

sentences.   Accordingly, we affirm the convictions.

                                                          Affirmed.




                              - 13 -